Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4/28/2022 has been entered. Applicant' s amendments to the Claims have overcome each and every rejection under 35 U.S.C 112 previously set forth in the Non-Final Office Action mailed 1/28/2022.  Claims 1-20 remain pending in the application.
Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of Claim 1 under the Kreifeldt reference, applicant states that the reference fails to teach the limitation “determine the target link is associated with a predetermined percentage of historical service orders associated with the target region.” Applicant alleges that this is because the Kreifeldt reference merely teaches “predicting user's choice rather than recommending a target link for providing services based on historical service orders associated with the target link.” However, this is inaccurate as the Kreifeldt reference, in paragraph 35 recites “The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”.  In this section, Kreifeldt plainly states that it does in fact recommend a target link and route to the user rather than simply predicting a preferred choice.  Furthermore, the “predetermined percentage” is implied in any art that teaches a decision based on past data, as a threshold is being drawn as to what constitutes enough data to make a decision on one link or the other.  Finally, while the applicant states that he Kreifeldt reference using historical data of the user’s historical orders associated with the target link disqualifies it from reading on the claims, the examiner respectfully disagrees.  The claim makes no explicit statement that the historical orders must be from other users, merely stating “based on historical service orders associated with the target link.”  The claims do not contain language indicating that this set of historical orders must be from users other than that of the user currently seeking transportation/routing, and as such the use of that user’s historical orders associated it the transportation like do read on the claim as written.  Based on a reasonable interpretation of the claims as written, there is no indication that other users’ historical data is required.
Further regarding Claim 1, The argument is to some degree moot as it is not based entirely on the claims as examined in the office action mailed 1/28/2022 but rather on the amended claims submitted 4/28/2022. The applicant’s cited limitations to argue against the rejection, such as “determine a target link corresponding to the target location based on the target region” are part of amendments added to the claim after mailing of the office action, and therefore not present for the previous examination and rejection. See updated rejection of the claims below.
Regarding Claims 8 and 15, applicant states that their arguments against the rejection of these claims is similar to that of the argument against the rejection of Claim 1, see the response to said arguments above regarding Claim 1.
Regarding the rejection of dependent claims under Kreifeldt in view of Yamada, Kaplan, or Kojo, applicant states that these further references fail to remedy the deficiencies of Kreifeldt regarding Claim 1.  See the above response regarding Claim 1 detailing why the Kreifeldt reference does not have these deficiencies, and as such the references used to teach these dependent claims do not need to teach a remedy to Claim 1.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/19/2017. It is noted, however, that applicant has not filed a certified copy of the CN2017/093562 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kreifeldt (US 20160195405), herein after referred to as Kreifeldt.
Regarding Claim 1, Kreifeldt teaches:
at least one storage medium including a set of instructions for determining recommended information of a service request; ([0007] “Embodiments of the present disclosure provide a non-transitory computer-readable medium containing computer code that, when executed, performs an operation. The operation includes receiving one or more geospatial commands. The operation further includes generating, by operation of one or more computer processors, a navigation query based on at least one of the one or more geospatial commands and a user-specific geospatial command model. The operation also includes executing the navigation query to determine route and destination information.”
at least one processor in communication with the at least one storage medium, ([0008] “Further embodiments provide a navigation device that includes a memory that includes a navigation component, and a processor that is coupled to the memory and, upon executing the navigation component, is configured to perform an operation.”)
wherein when executing the set of instructions, the at least one processor is directed to: obtain a service request from a terminal via a network, the service request including a target location; ([0008] “The operation includes identifying one or more geospatial commands. The operation further includes generating a navigation query based on the one or more geospatial commands and using a user-specific geospatial command model generated based on collected user behavior and feedback data. The operation further includes execute the navigation query against a navigation database to determine route and destination information.” [0023] “the navigation component 115 may interact with a remote server (e.g., via a network connection of the navigation device 110, via a network connection established using a mobile device in communication with the navigation device 110, etc.)” [0025] “Doing so allows for much of the processing involved in creating and maintaining the ... geospatial command model to be offloaded from the navigation device 110 to a remote server better equipped to perform complex data analytics operations on the user information 130 (e.g., a server hosted in a cloud computing environment).”)
obtain a target region based on the target location, “([0021] “Additionally, the navigation component 115 can use the user information 130 such as parking preference data 140 in predictively generating routes for the user. …  The navigation component 115 could then use the parking preference data 140 to generate a query for the navigation data 155 in the database 150 in order to determine a driving destination for the user. For instance, the navigation component 115 could search the navigation data 155 to determine that the coffee shop does not have its own parking lot. The navigation component 115 could the search the navigation data 155 using the parking preference data 140 for the user to select a parking option that best matches the user's preferences. As an example, and without limitation, if the navigation component 115 determines that the user has a preference for public parking facilities, the navigation component 115 could route the user to the public parking facility nearest the coffee shop. In doing so, the navigation component 115 can also take into account other learned information for the user, such as a maximum distance the user has historically been willing to walk for parking (or, e.g., the maximum distance users generally are willing to walk for parking).”
determine a target link corresponding to the target location based on the target region “([0035] “The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
wherein the target link is associated with a predetermined percentage of historical service orders associated with the target region; “([0035] “Moreover, the logic on the navigation system 100 could consider the user's preferences and historical behavior with respect to parking at the POI or other POIs (e.g., POIs in the same general location, POIs of the same type, etc.). For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
determine recommended information associated with the service request based at least in part on the target link; ([0021] “Additionally, the navigation component 115 can use the user information 130 such as parking preference data 140 in predictively generating routes for the user. For instance, the navigation component 115 could analyze the query of “route me to a coffee shop within walking distance of the library” and could determine the coffee shop which the user intends as the destination. ... Continuing the example, and without limitation, if the navigation component 115 determines that no public parking facilities are available within a determined distance from the coffee shop, the navigation component 115 could determine that the user's 120 second best preference for parking is street parking by accessing the parking preference data 140. The navigation component 115 could then query the navigation data 155 in the database 150 to determine a location nearest to the coffee shop where street parking is available and could route the user to the determined location.” [0041] “The navigation system 100 can also provide real-time updates to the travel plan. For example, and without limitation, the navigation system 100 could predict that the user wishes to travel to his typical coffee shop, based on the user's geospatial command model and preference information, and could further determine that there is currently roadwork being performed on the main thoroughfare near the coffee shop. As such, the navigation system 100 could output a statement such as “There is construction in front of your favorite coffee shop, I can route you to another” and could update the current travel plan accordingly. As another example, and without limitation, while the user is en route to the particular coffee shop, the navigation system 100 could determine that a soccer game is currently letting out along the route to the coffee shop and could output the statement “There is a soccer game, suggest you go east two blocks to avoid the traffic.” The navigation system 100 could then update the route for the travel plan to avoid the roads next to the soccer game, thereby avoiding the additional traffic from the soccer game letting out.”)
and send out the recommended information to the terminal via the network. ([0038] “The remote server could then return the geospatial command model to the navigation system 100 for use in determining a user-specific meaning for one or more geospatial commands.”)
Regarding Claim 2, Kreifeldt teaches:
wherein the target location includes at least one of a start location or a destination, ([0027] “While conventional navigation systems are capable of routing a user to a destination's physical location (e.g., as specified by GPS coordinates), such techniques are not always optimal in practice. For example, and without limitation, while conventional navigation systems are capable of routing a user to coordinates corresponding to a point of interest (POI), such systems are not capable of taking individual user preferences into account when determining the optimal destination for the route”
and the target link corresponds to a road section associated with the target location. ([0016] “For example, and without limitation, the navigation data 155 could include map information representing the roads within a city, speed limits for each of the roads, intersection information pertaining to the roads (e.g., stop signs, stop lights, etc.), real-time traffic information for the roads, event information for the roads (e.g., construction information, social event information, etc.),” [0024] “The navigation component 115 could also receive historical driving and destination information from the navigation device 110, describing previous destinations visited by the user and previous routes taken by the user” [0041] “the navigation system 100 could predict that the user wishes to travel to his typical coffee shop, based on the user's geospatial command model and preference information, and could further determine that there is currently roadwork being performed on the main thoroughfare near the coffee shop. As such, the navigation system 100 could output a statement such as “There is construction in front of your favorite coffee shop, I can route you to another” and could update the current travel plan accordingly.”)
Regarding Claim 3, Kreifeldt teaches:
wherein the recommended information includes a recommended driving route that starts or ends at the road section corresponding to the target link. ([0021] “the navigation component 115 could analyze the query of “route me to a coffee shop within walking distance of the library” and could determine the coffee shop which the user intends as the destination. The navigation component 115 could then use the parking preference data 140 to generate a query for the navigation data 155 in the database 150 in order to determine a driving destination for the user. For instance, the navigation component 115 could search the navigation data 155 to determine that the coffee shop does not have its own parking lot. The navigation component 115 could the search the navigation data 155 using the parking preference data 140 for the user to select a parking option that best matches the user's preferences. ... The navigation component 115 could then query the navigation data 155 in the database 150 to determine a location nearest to the coffee shop where street parking is available and could route the user to the determined location.”)
Regarding Claim 5, Kreifeldt teaches:
wherein the at least one processor is further directed to: obtain a plurality of historical service orders, each of the plurality of historical service orders including a sample service end-point location in an end- point region associated with the historical service order, wherein the sample service end-point location corresponds to a sample service end-point link where a corresponding service of the historical service order started or ended; ([0017] “The parking preference data 140 generally represents the user's 120 parking preferences. Such parking preference data 140 could be learned, for instance, by monitoring the user's GPS coordinates and behavior. As an example, and without limitation, if the user frequently arrives at the destination (e.g., a restaurant), pauses briefly at the front door, and then begins travelling again to a nearby parking location, the navigation component 115 could determine that the user 120 has used valet parking and could update the parking preference data 140 accordingly. Additionally, the parking preference data 140 could be learned based on the user's behavior with respect to the navigation device 110. For instance, if the user frequently searches for parking garages as a destination, the navigation component 115 could update the parking preference data 140 to indicate that the user 120 has a preference for public parking facilities” [0024] “The navigation component 115 could use this data to create the initial driver's profile and an initial geospatial command model for the user. The navigation component 115 could also receive historical driving and destination information from the navigation device 110, describing previous destinations visited by the user and previous routes taken by the user, for use in improving the driver's profile information and geospatial command model.” [0029] “As an example, and without limitation, the logic could analyze historical navigational data for the user and could determine which Frank's coffee shop the user most frequently visits. The logic on the navigation system 100 could further access a voice command model for the user to determine a user-specific meaning for the geospatial command of “near.” For instance, the logic could determine that the descriptor “near” means anything less than 10 city blocks for a user who frequently walks several miles every day, while the “near” descriptor means 2 or less city blocks to another user who rarely walks longer distances.”
and determine a plurality of sub-end-point regions within the end-point region based at least in part on the plurality of sample service end-point locations and the plurality of sample service end-point links, wherein each sub-end-point region is associated with a single corresponding end-point link so that the predetermined percentage of the plurality of historical service orders started or ended [[the ]]corresponding services at the single corresponding end-point link. (0017] “The parking preference data 140 generally represents the user's 120 parking preferences. Such parking preference data 140 could be learned, for instance, by monitoring the user's GPS coordinates and behavior. As an example, and without limitation, if the user frequently arrives at the destination (e.g., a restaurant), pauses briefly at the front door, and then begins travelling again to a nearby parking location, the navigation component 115 could determine that the user 120 has used valet parking and could update the parking preference data 140 accordingly. Additionally, the parking preference data 140 could be learned based on the user's behavior with respect to the navigation device 110. For instance, if the user frequently searches for parking garages as a destination, the navigation component 115 could update the parking preference data 140 to indicate that the user 120 has a preference for public parking facilities” [0035] “For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination, rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).” [0036] “Of course, while the navigation system 100 could use the geospatial command model to determine that the user intends a public parking garage within 4 city blocks when the user submits the query of “parking near Frank's coffee shop,” in practice such a destination may not exist. In such a situation, the logic for the navigation system 100 could determine one or more alternate destinations that best match the user's query. For example, and without limitation, the navigation system 100 could determine that while no destinations match the user's intended request, there is street parking “near” Frank's coffee shop (i.e., within 4 city blocks, in the current example) and there is also a public parking facility within 6 blocks of Frank's coffee shop. Accordingly, the navigation system 100 could present these choices to the user as the best matching choices for the user's submitted query.”)
Regarding Claim 8, Kreifeldt teaches:
A method implemented on a computing device having at least one processor, at least one storage medium, and a communication platform connected to a network, comprising: ([Fig 4, item 425] [0008] “Further embodiments provide a navigation device that includes a memory that includes a navigation component, and a processor that is coupled to the memory and, upon executing the navigation component, is configured to perform an operation.” [0053] “FIG. 4 is a block diagram illustrating the navigation device 100 of FIG. 1, according to various embodiments. As shown, the navigation device 400 includes, without limitation, a processor 405, memory 410, I/O devices 420, a network interface 425 and a touch-sensitive display device 430.”)
obtaining, by the at least one processor, a service request from a terminal_ via a network, the service request including a target location; ([0008] “The operation includes identifying one or more geospatial commands. The operation further includes generating a navigation query based on the one or more geospatial commands and using a user-specific geospatial command model generated based on collected user behavior and feedback data. The operation further includes execute the navigation query against a navigation database to determine route and destination information.” [0023] “the navigation component 115 may interact with a remote server (e.g., via a network connection of the navigation device 110, via a network connection established using a mobile device in communication with the navigation device 110, etc.)” [0025] “Doing so allows for much of the processing involved in creating and maintaining the ... geospatial command model to be offloaded from the navigation device 110 to a remote server better equipped to perform complex data analytics operations on the user information 130 (e.g., a server hosted in a cloud computing environment).”)
obtaining, by the at least one processor, a target region based on the target location, ([0021] “Additionally, the navigation component 115 can use the user information 130 such as parking preference data 140 in predictively generating routes for the user. …  The navigation component 115 could then use the parking preference data 140 to generate a query for the navigation data 155 in the database 150 in order to determine a driving destination for the user. For instance, the navigation component 115 could search the navigation data 155 to determine that the coffee shop does not have its own parking lot. The navigation component 115 could the search the navigation data 155 using the parking preference data 140 for the user to select a parking option that best matches the user's preferences. As an example, and without limitation, if the navigation component 115 determines that the user has a preference for public parking facilities, the navigation component 115 could route the user to the public parking facility nearest the coffee shop. In doing so, the navigation component 115 can also take into account other learned information for the user, such as a maximum distance the user has historically been willing to walk for parking (or, e.g., the maximum distance users generally are willing to walk for parking).”
determining, by the at least one processor, a target link corresponding to the target location based on the target region, “([0035] “The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
wherein the target link is associated with a predetermined percentage of historical service orders associated with the target region; “([0035] “Moreover, the logic on the navigation system 100 could consider the user's preferences and historical behavior with respect to parking at the POI or other POIs (e.g., POIs in the same general location, POIs of the same type, etc.). For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
determining, by the at least one processor, recommended information associated with the service request based at least in part on the target link; ([0021] “Additionally, the navigation component 115 can use the user information 130 such as parking preference data 140 in predictively generating routes for the user. For instance, the navigation component 115 could analyze the query of “route me to a coffee shop within walking distance of the library” and could determine the coffee shop which the user intends as the destination. ... Continuing the example, and without limitation, if the navigation component 115 determines that no public parking facilities are available within a determined distance from the coffee shop, the navigation component 115 could determine that the user's 120 second best preference for parking is street parking by accessing the parking preference data 140. The navigation component 115 could then query the navigation data 155 in the database 150 to determine a location nearest to the coffee shop where street parking is available and could route the user to the determined location.” [0041] “The navigation system 100 can also provide real-time updates to the travel plan. For example, and without limitation, the navigation system 100 could predict that the user wishes to travel to his typical coffee shop, based on the user's geospatial command model and preference information, and could further determine that there is currently roadwork being performed on the main thoroughfare near the coffee shop. As such, the navigation system 100 could output a statement such as “There is construction in front of your favorite coffee shop, I can route you to another” and could update the current travel plan accordingly. As another example, and without limitation, while the user is en route to the particular coffee shop, the navigation system 100 could determine that a soccer game is currently letting out along the route to the coffee shop and could output the statement “There is a soccer game, suggest you go east two blocks to avoid the traffic.” The navigation system 100 could then update the route for the travel plan to avoid the roads next to the soccer game, thereby avoiding the additional traffic from the soccer game letting out.”)
and sending out, by the at least one processor, the recommended information to the terminal via the network. ([0038] “The remote server could then return the geospatial command model to the navigation system 100 for use in determining a user-specific meaning for one or more geospatial commands.”)
Regarding Claim 9, Kreifeldt teaches:
wherein the target location includes at least one of a start location or a destination, ([0027] “While conventional navigation systems are capable of routing a user to a destination's physical location (e.g., as specified by GPS coordinates), such techniques are not always optimal in practice. For example, and without limitation, while conventional navigation systems are capable of routing a user to coordinates corresponding to a point of interest (POI), such systems are not capable of taking individual user preferences into account when determining the optimal destination for the route”
and the target link corresponds to a road section associated with the target location. ([0016] “For example, and without limitation, the navigation data 155 could include map information representing the roads within a city, speed limits for each of the roads, intersection information pertaining to the roads (e.g., stop signs, stop lights, etc.), real-time traffic information for the roads, event information for the roads (e.g., construction information, social event information, etc.),” [0024] “The navigation component 115 could also receive historical driving and destination information from the navigation device 110, describing previous destinations visited by the user and previous routes taken by the user” [0041] “the navigation system 100 could predict that the user wishes to travel to his typical coffee shop, based on the user's geospatial command model and preference information, and could further determine that there is currently roadwork being performed on the main thoroughfare near the coffee shop. As such, the navigation system 100 could output a statement such as “There is construction in front of your favorite coffee shop, I can route you to another” and could update the current travel plan accordingly.”)
Regarding Claim 10, Kreifeldt teaches:
wherein the recommended information includes a recommended driving route that starts or ends at the road section corresponding to the target link. ([0021] “the navigation component 115 could analyze the query of “route me to a coffee shop within walking distance of the library” and could determine the coffee shop which the user intends as the destination. The navigation component 115 could then use the parking preference data 140 to generate a query for the navigation data 155 in the database 150 in order to determine a driving destination for the user. For instance, the navigation component 115 could search the navigation data 155 to determine that the coffee shop does not have its own parking lot. The navigation component 115 could the search the navigation data 155 using the parking preference data 140 for the user to select a parking option that best matches the user's preferences. ... The navigation component 115 could then query the navigation data 155 in the database 150 to determine a location nearest to the coffee shop where street parking is available and could route the user to the determined location.”)
Regarding Claim 12, Kreifeldt teaches:
wherein the at least one processor is further directed to: obtain a plurality of historical service orders, each of the plurality of historical service orders including a sample service end-point location in an end- point region associated with the historical service order, wherein the sample service end-point location corresponds to a sample service end-point link where a corresponding service of the historical service order started or ended; ([0017] “The parking preference data 140 generally represents the user's 120 parking preferences. Such parking preference data 140 could be learned, for instance, by monitoring the user's GPS coordinates and behavior. As an example, and without limitation, if the user frequently arrives at the destination (e.g., a restaurant), pauses briefly at the front door, and then begins travelling again to a nearby parking location, the navigation component 115 could determine that the user 120 has used valet parking and could update the parking preference data 140 accordingly. Additionally, the parking preference data 140 could be learned based on the user's behavior with respect to the navigation device 110. For instance, if the user frequently searches for parking garages as a destination, the navigation component 115 could update the parking preference data 140 to indicate that the user 120 has a preference for public parking facilities” [0024] “The navigation component 115 could use this data to create the initial driver's profile and an initial geospatial command model for the user. The navigation component 115 could also receive historical driving and destination information from the navigation device 110, describing previous destinations visited by the user and previous routes taken by the user, for use in improving the driver's profile information and geospatial command model.” [0029] “As an example, and without limitation, the logic could analyze historical navigational data for the user and could determine which Frank's coffee shop the user most frequently visits. The logic on the navigation system 100 could further access a voice command model for the user to determine a user-specific meaning for the geospatial command of “near.” For instance, the logic could determine that the descriptor “near” means anything less than 10 city blocks for a user who frequently walks several miles every day, while the “near” descriptor means 2 or less city blocks to another user who rarely walks longer distances.”
and determine a plurality of sub-end-point regions within the end-point region based at least in part on the plurality of sample service end-point locations and the plurality of sample service end-point links, wherein each sub-end-point region is associated with a single corresponding end-point link so that the predetermined percentage of the plurality of historical service orders started or ended [[the ]]corresponding services at the single corresponding end-point link. (0017] “The parking preference data 140 generally represents the user's 120 parking preferences. Such parking preference data 140 could be learned, for instance, by monitoring the user's GPS coordinates and behavior. As an example, and without limitation, if the user frequently arrives at the destination (e.g., a restaurant), pauses briefly at the front door, and then begins travelling again to a nearby parking location, the navigation component 115 could determine that the user 120 has used valet parking and could update the parking preference data 140 accordingly. Additionally, the parking preference data 140 could be learned based on the user's behavior with respect to the navigation device 110. For instance, if the user frequently searches for parking garages as a destination, the navigation component 115 could update the parking preference data 140 to indicate that the user 120 has a preference for public parking facilities” [0035] “For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination, rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).” [0036] “Of course, while the navigation system 100 could use the geospatial command model to determine that the user intends a public parking garage within 4 city blocks when the user submits the query of “parking near Frank's coffee shop,” in practice such a destination may not exist. In such a situation, the logic for the navigation system 100 could determine one or more alternate destinations that best match the user's query. For example, and without limitation, the navigation system 100 could determine that while no destinations match the user's intended request, there is street parking “near” Frank's coffee shop (i.e., within 4 city blocks, in the current example) and there is also a public parking facility within 6 blocks of Frank's coffee shop. Accordingly, the navigation system 100 could present these choices to the user as the best matching choices for the user's submitted query.”)
Regarding Claim 15, Kreifeldt teaches:
A non-transitory computer readable medium, comprising a set of instructions for determining recommended information of a service request, wherein when executed by at least one processor, the set of instructions directs the at least one processor to perform acts of ([Fig 4, item 425] [0008] “Further embodiments provide a navigation device that includes a memory that includes a navigation component, and a processor that is coupled to the memory and, upon executing the navigation component, is configured to perform an operation.” [0053] “FIG. 4 is a block diagram illustrating the navigation device 100 of FIG. 1, according to various embodiments. As shown, the navigation device 400 includes, without limitation, a processor 405, memory 410, I/O devices 420, a network interface 425 and a touch-sensitive display device 430.”)
obtaining a service request from a terminal via a network, the service request including a target location; ([0008] “The operation includes identifying one or more geospatial commands. The operation further includes generating a navigation query based on the one or more geospatial commands and using a user-specific geospatial command model generated based on collected user behavior and feedback data. The operation further includes execute the navigation query against a navigation database to determine route and destination information.” [0023] “the navigation component 115 may interact with a remote server (e.g., via a network connection of the navigation device 110, via a network connection established using a mobile device in communication with the navigation device 110, etc.)” [0025] “Doing so allows for much of the processing involved in creating and maintaining the ... geospatial command model to be offloaded from the navigation device 110 to a remote server better equipped to perform complex data analytics operations on the user information 130 (e.g., a server hosted in a cloud computing environment).”)
obtaining a target region based on the target location, “([0021] “Additionally, the navigation component 115 can use the user information 130 such as parking preference data 140 in predictively generating routes for the user. …  The navigation component 115 could then use the parking preference data 140 to generate a query for the navigation data 155 in the database 150 in order to determine a driving destination for the user. For instance, the navigation component 115 could search the navigation data 155 to determine that the coffee shop does not have its own parking lot. The navigation component 115 could the search the navigation data 155 using the parking preference data 140 for the user to select a parking option that best matches the user's preferences. As an example, and without limitation, if the navigation component 115 determines that the user has a preference for public parking facilities, the navigation component 115 could route the user to the public parking facility nearest the coffee shop. In doing so, the navigation component 115 can also take into account other learned information for the user, such as a maximum distance the user has historically been willing to walk for parking (or, e.g., the maximum distance users generally are willing to walk for parking).”
determining a target link corresponding to the target location based on the target region “([0035] “The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
wherein the target link is associated with a predetermined percentage of historical service orders associated with the target region; “([0035] “Moreover, the logic on the navigation system 100 could consider the user's preferences and historical behavior with respect to parking at the POI or other POIs (e.g., POIs in the same general location, POIs of the same type, etc.). For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination (e.g., parking for the specified bookstore), rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).”)
determining recommended information associated with the service request based at least in part on the target link; ([0021] “Additionally, the navigation component 115 can use the user information 130 such as parking preference data 140 in predictively generating routes for the user. For instance, the navigation component 115 could analyze the query of “route me to a coffee shop within walking distance of the library” and could determine the coffee shop which the user intends as the destination. ... Continuing the example, and without limitation, if the navigation component 115 determines that no public parking facilities are available within a determined distance from the coffee shop, the navigation component 115 could determine that the user's 120 second best preference for parking is street parking by accessing the parking preference data 140. The navigation component 115 could then query the navigation data 155 in the database 150 to determine a location nearest to the coffee shop where street parking is available and could route the user to the determined location.” [0041] “The navigation system 100 can also provide real-time updates to the travel plan. For example, and without limitation, the navigation system 100 could predict that the user wishes to travel to his typical coffee shop, based on the user's geospatial command model and preference information, and could further determine that there is currently roadwork being performed on the main thoroughfare near the coffee shop. As such, the navigation system 100 could output a statement such as “There is construction in front of your favorite coffee shop, I can route you to another” and could update the current travel plan accordingly. As another example, and without limitation, while the user is en route to the particular coffee shop, the navigation system 100 could determine that a soccer game is currently letting out along the route to the coffee shop and could output the statement “There is a soccer game, suggest you go east two blocks to avoid the traffic.” The navigation system 100 could then update the route for the travel plan to avoid the roads next to the soccer game, thereby avoiding the additional traffic from the soccer game letting out.”)
and sending out the recommended information to the terminal via the network. ([0038] “The remote server could then return the geospatial command model to the navigation system 100 for use in determining a user-specific meaning for one or more geospatial commands.”)
Regarding Claim 16, Kreifeldt teaches:
wherein the target location includes at least one of a start location or a destination, ([0027] “While conventional navigation systems are capable of routing a user to a destination's physical location (e.g., as specified by GPS coordinates), such techniques are not always optimal in practice. For example, and without limitation, while conventional navigation systems are capable of routing a user to coordinates corresponding to a point of interest (POI), such systems are not capable of taking individual user preferences into account when determining the optimal destination for the route”
and the target link corresponds to a road section associated with the target location. ([0016] “For example, and without limitation, the navigation data 155 could include map information representing the roads within a city, speed limits for each of the roads, intersection information pertaining to the roads (e.g., stop signs, stop lights, etc.), real-time traffic information for the roads, event information for the roads (e.g., construction information, social event information, etc.),” [0024] “The navigation component 115 could also receive historical driving and destination information from the navigation device 110, describing previous destinations visited by the user and previous routes taken by the user” [0041] “the navigation system 100 could predict that the user wishes to travel to his typical coffee shop, based on the user's geospatial command model and preference information, and could further determine that there is currently roadwork being performed on the main thoroughfare near the coffee shop. As such, the navigation system 100 could output a statement such as “There is construction in front of your favorite coffee shop, I can route you to another” and could update the current travel plan accordingly.”)
Regarding Claim 17, Kreifeldt teaches:
wherein the recommended information includes a recommended driving route that starts or ends at the road section corresponding to the target link. ([0021] “the navigation component 115 could analyze the query of “route me to a coffee shop within walking distance of the library” and could determine the coffee shop which the user intends as the destination. The navigation component 115 could then use the parking preference data 140 to generate a query for the navigation data 155 in the database 150 in order to determine a driving destination for the user. For instance, the navigation component 115 could search the navigation data 155 to determine that the coffee shop does not have its own parking lot. The navigation component 115 could the search the navigation data 155 using the parking preference data 140 for the user to select a parking option that best matches the user's preferences. ... The navigation component 115 could then query the navigation data 155 in the database 150 to determine a location nearest to the coffee shop where street parking is available and could route the user to the determined location.”)
Regarding Claim 19, Kreifeldt teaches:
wherein the at least one processor is further directed to: obtain a plurality of historical service orders, each of the plurality of historical service orders including a sample service end-point location in an end- point region associated with the historical service order, wherein the sample service end-point location corresponds to a sample service end-point link where a corresponding service of the historical service order started or ended; ([0017] “The parking preference data 140 generally represents the user's 120 parking preferences. Such parking preference data 140 could be learned, for instance, by monitoring the user's GPS coordinates and behavior. As an example, and without limitation, if the user frequently arrives at the destination (e.g., a restaurant), pauses briefly at the front door, and then begins travelling again to a nearby parking location, the navigation component 115 could determine that the user 120 has used valet parking and could update the parking preference data 140 accordingly. Additionally, the parking preference data 140 could be learned based on the user's behavior with respect to the navigation device 110. For instance, if the user frequently searches for parking garages as a destination, the navigation component 115 could update the parking preference data 140 to indicate that the user 120 has a preference for public parking facilities” [0024] “The navigation component 115 could use this data to create the initial driver's profile and an initial geospatial command model for the user. The navigation component 115 could also receive historical driving and destination information from the navigation device 110, describing previous destinations visited by the user and previous routes taken by the user, for use in improving the driver's profile information and geospatial command model.” [0029] “As an example, and without limitation, the logic could analyze historical navigational data for the user and could determine which Frank's coffee shop the user most frequently visits. The logic on the navigation system 100 could further access a voice command model for the user to determine a user-specific meaning for the geospatial command of “near.” For instance, the logic could determine that the descriptor “near” means anything less than 10 city blocks for a user who frequently walks several miles every day, while the “near” descriptor means 2 or less city blocks to another user who rarely walks longer distances.”
and determine a plurality of sub-end-point regions within the end-point region based at least in part on the plurality of sample service end-point locations and the plurality of sample service end-point links, wherein each sub-end-point region is associated with a single corresponding end-point link so that the predetermined percentage of the plurality of historical service orders started or ended [[the ]]corresponding services at the single corresponding end-point link. (0017] “The parking preference data 140 generally represents the user's 120 parking preferences. Such parking preference data 140 could be learned, for instance, by monitoring the user's GPS coordinates and behavior. As an example, and without limitation, if the user frequently arrives at the destination (e.g., a restaurant), pauses briefly at the front door, and then begins travelling again to a nearby parking location, the navigation component 115 could determine that the user 120 has used valet parking and could update the parking preference data 140 accordingly. Additionally, the parking preference data 140 could be learned based on the user's behavior with respect to the navigation device 110. For instance, if the user frequently searches for parking garages as a destination, the navigation component 115 could update the parking preference data 140 to indicate that the user 120 has a preference for public parking facilities” [0035] “For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.). The logic for the navigation system 100 could then determine a public parking facility that is closest to the current destination POI and could set the location of the determined public parking facility as the current destination for the navigation system 100. Doing so enables the navigation system 100 to route the user to the proper driving destination, rather than simply routing to the user's ultimate destination (e.g., the bookstore itself).” [0036] “Of course, while the navigation system 100 could use the geospatial command model to determine that the user intends a public parking garage within 4 city blocks when the user submits the query of “parking near Frank's coffee shop,” in practice such a destination may not exist. In such a situation, the logic for the navigation system 100 could determine one or more alternate destinations that best match the user's query. For example, and without limitation, the navigation system 100 could determine that while no destinations match the user's intended request, there is street parking “near” Frank's coffee shop (i.e., within 4 city blocks, in the current example) and there is also a public parking facility within 6 blocks of Frank's coffee shop. Accordingly, the navigation system 100 could present these choices to the user as the best matching choices for the user's submitted query.”)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kreifeldt in view of Yamada (US 20160260022), herein after referred to as Yamada.
Regarding Claim 4, Kreifeldt teaches the system of Claim 1, but does not explicitly teach:
wherein the predetermined percentage is 100%.
Yamada teaches:
wherein the predetermined percentage is 100%. ([0146] “For example, the attribute deciding unit 916 calculates, as the degree of similarity ranging from 0% to 100%, the rate of matching conditions from among a plurality of conditions for judging whether or not an operation history of the communication terminal 810 corresponds to a particular operation pattern.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the user data and historical attribute association field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to set the predetermined percentage of historical user data which must match at 100% as taught by Yamada to decide whether or not an attribute of a user of a terminal corresponds to each of one or more attribute patterns [0146]. Motivation to combine Kreifeldt with Yamada to a person having ordinary skill in the art comes from the prior art being analogous in the field of user attribute association using past data analysis and knowledge well known in the art, as well as from Kreifeldt.
Regarding Claim 11, Kreifeldt teaches the method of Claim 8, but does not explicitly teach:
wherein the predetermined percentage is 100%.
Yamada teaches:
wherein the predetermined percentage is 100%. ([0146] “For example, the attribute deciding unit 916 calculates, as the degree of similarity ranging from 0% to 100%, the rate of matching conditions from among a plurality of conditions for judging whether or not an operation history of the communication terminal 810 corresponds to a particular operation pattern.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the user data and historical attribute association field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to set the predetermined percentage of historical user data which must match at 100% as taught by Yamada to decide whether or not an attribute of a user of a terminal corresponds to each of one or more attribute patterns [0146]. Motivation to combine Kreifeldt with Yamada to a person having ordinary skill in the art comes from the prior art being analogous in the field of user attribute association using past data analysis and knowledge well known in the art, as well as from Kreifeldt.
Regarding Claim 18, Kreifeldt teaches the system of Claim 15, but does not explicitly teach:
wherein the predetermined percentage is 100%.
Yamada teaches:
wherein the predetermined percentage is 100%. ([0146] “For example, the attribute deciding unit 916 calculates, as the degree of similarity ranging from 0% to 100%, the rate of matching conditions from among a plurality of conditions for judging whether or not an operation history of the communication terminal 810 corresponds to a particular operation pattern.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the user data and historical attribute association field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to set the predetermined percentage of historical user data which must match at 100% as taught by Yamada to decide whether or not an attribute of a user of a terminal corresponds to each of one or more attribute patterns [0146]. Motivation to combine Kreifeldt with Yamada to a person having ordinary skill in the art comes from the prior art being analogous in the field of user attribute association using past data analysis and knowledge well known in the art, as well as from Kreifeldt.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreifeldt in view of Kaplan (US 20100042318), herein after referred to as Kaplan.
Regarding Claim 6, Kreifeldt teaches the system of Claim 5, but does not explicitly teach:
wherein the target link is one of the plurality of single corresponding end-point links and the target region is one of the plurality of sub-end-point regions where the target location falls in.
Kaplan teaches:
wherein the target link is one of the plurality of single corresponding end-point links and the target region is one of the plurality of sub-end-point regions where the target location falls in. ([0088] “At step 506, the navigation services provider 404 makes a reservation at the selected parking facility, such as a parking garage, for the end user. In one embodiment, the navigation services provider 404 communicates with the operator of the parking facility and reserves a parking space at the facility for the end user. For example, the navigation services provider 404 generates an email or other type of communication that includes an identification of the end user and sends the request for the reservation to the operator of the selected parking facility. Upon receiving and processing the request for the reservation, the operator of the parking facility determines whether there is current parking availability, and if so, makes a reservation for the identified end user.  [0089] At step 508, the navigation services provider 404 provides a route to the selected parking facility. The navigation services provider 404 calculates a route from the current location of the end user to the selected parking facility.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the navigation and geolocation field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to set the target link as one of a plurality of available end-point links, and set the target region as one of the plurality of end-point regions at the target location as taught by Kaplan to obtain and reserve parking where the user desires [0088]. Motivation to combine Kreifeldt with Kaplan to a person having ordinary skill in the art comes from the prior art being analogous in the field of navigation and knowledge well known in the art, as well as from Kreifeldt.
Regarding Claim 13, Kreifeldt teaches the method of Claim 11, but does not explicitly teach:
wherein the target link is one of the plurality of single corresponding end-point links and the target region is one of the plurality of sub-end-point regions where the target location falls in.
Kaplan teaches:
wherein the target link is one of the plurality of single corresponding end-point links and the target region is one of the plurality of sub-end-point regions where the target location falls in. ([0088] “At step 506, the navigation services provider 404 makes a reservation at the selected parking facility, such as a parking garage, for the end user. In one embodiment, the navigation services provider 404 communicates with the operator of the parking facility and reserves a parking space at the facility for the end user. For example, the navigation services provider 404 generates an email or other type of communication that includes an identification of the end user and sends the request for the reservation to the operator of the selected parking facility. Upon receiving and processing the request for the reservation, the operator of the parking facility determines whether there is current parking availability, and if so, makes a reservation for the identified end user.  [0089] At step 508, the navigation services provider 404 provides a route to the selected parking facility. The navigation services provider 404 calculates a route from the current location of the end user to the selected parking facility.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the navigation and geolocation field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to set the target link as one of a plurality of available end-point links, and set the target region as one of the plurality of end-point regions at the target location as taught by Kaplan to obtain and reserve parking where the user desires [0088]. Motivation to combine Kreifeldt with Kaplan to a person having ordinary skill in the art comes from the prior art being analogous in the field of navigation and knowledge well known in the art, as well as from Kreifeldt.
Regarding Claim 20, Kreifeldt teaches the system of Claim 19, but does not explicitly teach:
wherein the target link is one of the plurality of single corresponding end-point links and the target region is one of the plurality of sub-end-point regions where the target location falls in.
Kaplan teaches:
wherein the target link is one of the plurality of single corresponding end-point links and the target region is one of the plurality of sub-end-point regions where the target location falls in. ([0088] “At step 506, the navigation services provider 404 makes a reservation at the selected parking facility, such as a parking garage, for the end user. In one embodiment, the navigation services provider 404 communicates with the operator of the parking facility and reserves a parking space at the facility for the end user. For example, the navigation services provider 404 generates an email or other type of communication that includes an identification of the end user and sends the request for the reservation to the operator of the selected parking facility. Upon receiving and processing the request for the reservation, the operator of the parking facility determines whether there is current parking availability, and if so, makes a reservation for the identified end user.  [0089] At step 508, the navigation services provider 404 provides a route to the selected parking facility. The navigation services provider 404 calculates a route from the current location of the end user to the selected parking facility.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the navigation and geolocation field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to set the target link as one of a plurality of available end-point links, and set the target region as one of the plurality of end-point regions at the target location as taught by Kaplan to obtain and reserve parking where the user desires [0088]. Motivation to combine Kreifeldt with Kaplan to a person having ordinary skill in the art comes from the prior art being analogous in the field of navigation and knowledge well known in the art, as well as from Kreifeldt.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kreifeldt in view of Kojo (US 20160209845), herein after referred to as Kojo.
Regarding Claim 7, Kreifeldt teaches the System of Claim 5, as well as:
determine a plurality of preliminary sub-end-point regions within the end- point region; ([0036] “Of course, while the navigation system 100 could use the geospatial command model to determine that the user intends a public parking garage within 4 city blocks when the user submits the query of “parking near Frank's coffee shop,” in practice such a destination may not exist. In such a situation, the logic for the navigation system 100 could determine one or more alternate destinations that best match the user's query. For example, and without limitation, the navigation system 100 could determine that while no destinations match the user's intended request, there is street parking “near” Frank's coffee shop (i.e., within 4 city blocks, in the current example) and there is also a public parking facility within 6 blocks of Frank's coffee shop. Accordingly, the navigation system 100 could present these choices to the user as the best matching choices for the user's submitted query.”)
determine a plurality of relationships between the plurality of sample service end-point locations and the plurality of service end-point links; ([0029] “The logic on the navigation system 100 could further access a voice command model for the user to determine a user-specific meaning for the geospatial command of “near.” For instance, the logic could determine that the descriptor “near” means anything less than 10 city blocks for a user who frequently walks several miles every day, while the “near” descriptor means 2 or less city blocks to another user who rarely walks longer distances” [0035] “Moreover, the logic on the navigation system 100 could consider the user's preferences and historical behavior with respect to parking at the POI or other POIs (e.g., POIs in the same general location, POIs of the same type, etc.). For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.).”
match the plurality of sample service end-point locations and the plurality of sample service end-point links to the plurality of preliminary sub-end-point regions according to geographic coordinate information  ([0029] ” While the location of “Frank's coffee shop” may be a single location in the event of a unique POI, the logic may need to determine the location from multiple potential locations in the event there are multiple businesses named “Frank's coffee shop” (e.g., where Frank's coffee shop is a franchise). As an example, and without limitation, the logic could analyze historical navigational data for the user and could determine which Frank's coffee shop the user most frequently visits” [0036] “For example, and without limitation, the navigation system 100 could determine that while no destinations match the user's intended request, there is street parking “near” Frank's coffee shop (i.e., within 4 city blocks, in the current example) and there is also a public parking facility within 6 blocks of Frank's coffee shop. Accordingly, the navigation system 100 could present these choices to the user as the best matching choices for the user's submitted query.”)
and for each of the plurality of preliminary sub-end-point regions, determine whether a single sample service end-point link is in the sub-end-point region ([0021] “As an example, and without limitation, if the navigation component 115 determines that the user has a preference for public parking facilities, the navigation component 115 could route the user to the public parking facility nearest the coffee shop. In doing so, the navigation component 115 can also take into account other learned information for the user, such as a maximum distance the user has historically been willing to walk for parking (or, e.g., the maximum distance users generally are willing to walk for parking)”)
and all the sample service end-point locations in the sub-end-point region correspond to the single sample service end-point link based on the plurality of relationships. ([0020] “As discussed above, the navigation component 115 can generally maintain a geospatial command model for the user 120 which represents the user's intended meaning for various geospatial commands. For instance, the navigation component 115 could monitor the user's feedback and behavior to determine an individualized meaning for the term “near” for the user 120. As an example, and without limitation, if the user 120 frequently walks numerous miles in a day, the navigation component 115 could determine that the geospatial command “near” means a greater distance for the user 120, relative to another user who walks less than a mile most days. As another example, and without limitation, if the user 120 frequently provides feedback indicating that parking suggestions selected by the navigation component 115 are too far away, the navigation component 115 could reduce the distance corresponding to the geospatial command ‘near.’”)
Kreifeldt does not explicitly teach:
and whether all the sample service end-point locations in the sub-end-point region correspond to the single sample service end- point link based on the plurality of relationships;
and designate the plurality of preliminary sub-end-point regions as the plurality of sub-end-point regions in response to the determination that a single sample service end-point link is in the sub-end-point region
Kojo teaches:
and whether all the sample service end-point locations in the sub-end-point region correspond to the single sample service end- point link based on the plurality of relationships; ([0077] “In some embodiments, a destination may be associated with one or more docking locations, such as the docking location 3700 shown in FIG. 3. A docking location 3700 may be a designated or undesignated location or area in proximity to a destination at which an autonomous vehicle may stop, stand, or park such that docking operations, such as passenger loading or unloading, may be performed.”)
and designate the plurality of preliminary sub-end-point regions as the plurality of sub-end-point regions in response to the determination that a single sample service end-point link is in the sub-end-point region ([0077]  “In some embodiments, a portion, or a combination of portions, of the vehicle transportation network may be identified as a point of interest or a destination. For example, the vehicle transportation network information may identify the building 4100 and the adjacent partially navigable parking area 4200 as a destination. In some embodiments, a destination may be associated with one or more entrances, such as the entrance 4500. In some embodiments, the vehicle transportation network may include pedestrian navigable areas, such as the pedestrian walkway 4600.”)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to use relationships between end point locations and end point links to determine if they correspond to one another, and to designate appropriate sub end point regions for use upon determining that a useable end-point-link in in said region, as taught by Kojo to determine where vehicle should park in order to take a user to a location [0079]. Motivation to combine Kreifeldt with Kojo to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Kreifeldt.
Regarding Claim 14, Kreifeldt teaches the method of Claim 12, as well as:
determine a plurality of preliminary sub-end-point regions within the end- point region; ([0036] “Of course, while the navigation system 100 could use the geospatial command model to determine that the user intends a public parking garage within 4 city blocks when the user submits the query of “parking near Frank's coffee shop,” in practice such a destination may not exist. In such a situation, the logic for the navigation system 100 could determine one or more alternate destinations that best match the user's query. For example, and without limitation, the navigation system 100 could determine that while no destinations match the user's intended request, there is street parking “near” Frank's coffee shop (i.e., within 4 city blocks, in the current example) and there is also a public parking facility within 6 blocks of Frank's coffee shop. Accordingly, the navigation system 100 could present these choices to the user as the best matching choices for the user's submitted query.”)
determine a plurality of relationships between the plurality of sample service end-point locations and the plurality of service end-point links; ([0029] “The logic on the navigation system 100 could further access a voice command model for the user to determine a user-specific meaning for the geospatial command of “near.” For instance, the logic could determine that the descriptor “near” means anything less than 10 city blocks for a user who frequently walks several miles every day, while the “near” descriptor means 2 or less city blocks to another user who rarely walks longer distances” [0035] “Moreover, the logic on the navigation system 100 could consider the user's preferences and historical behavior with respect to parking at the POI or other POIs (e.g., POIs in the same general location, POIs of the same type, etc.). For example, and without limitation, the navigation system 100 could determine historical parking preferences for the user in question and could determine that the user frequently uses public parking facilities (e.g., parking garages) when visiting POIs in the area of the current destination POI, as opposed to other forms of parking (e.g., valet parking, parallel street parking, etc.).”
matching, by the at least one processor, the plurality of sample service end- point locations and the plurality of sample service end-point links to the plurality of preliminary sub-end-point regions according to geographic coordinate information; ([0029] ” While the location of “Frank's coffee shop” may be a single location in the event of a unique POI, the logic may need to determine the location from multiple potential locations in the event there are multiple businesses named “Frank's coffee shop” (e.g., where Frank's coffee shop is a franchise). As an example, and without limitation, the logic could analyze historical navigational data for the user and could determine which Frank's coffee shop the user most frequently visits” [0036] “For example, and without limitation, the navigation system 100 could determine that while no destinations match the user's intended request, there is street parking “near” Frank's coffee shop (i.e., within 4 city blocks, in the current example) and there is also a public parking facility within 6 blocks of Frank's coffee shop. Accordingly, the navigation system 100 could present these choices to the user as the best matching choices for the user's submitted query.”)
and for each of the plurality of preliminary sub-end-point regions, determine whether a single sample service end-point link is in the sub-end-point region ([0021] “As an example, and without limitation, if the navigation component 115 determines that the user has a preference for public parking facilities, the navigation component 115 could route the user to the public parking facility nearest the coffee shop. In doing so, the navigation component 115 can also take into account other learned information for the user, such as a maximum distance the user has historically been willing to walk for parking (or, e.g., the maximum distance users generally are willing to walk for parking)”)
and all the sample service end-point locations in the sub-end-point region correspond to the single sample service end-point link based on the plurality of relationships. ([0020] “As discussed above, the navigation component 115 can generally maintain a geospatial command model for the user 120 which represents the user's intended meaning for various geospatial commands. For instance, the navigation component 115 could monitor the user's feedback and behavior to determine an individualized meaning for the term “near” for the user 120. As an example, and without limitation, if the user 120 frequently walks numerous miles in a day, the navigation component 115 could determine that the geospatial command “near” means a greater distance for the user 120, relative to another user who walks less than a mile most days. As another example, and without limitation, if the user 120 frequently provides feedback indicating that parking suggestions selected by the navigation component 115 are too far away, the navigation component 115 could reduce the distance corresponding to the geospatial command ‘near.’”)
Kreifeldt does not explicitly teach:
and whether all the sample service end-point locations in the sub-end-point region correspond to the single sample service end- point link based on the plurality of relationships;
and designate the plurality of preliminary sub-end-point regions as the plurality of sub-end-point regions in response to the determination that a single sample service end-point link is in the sub-end-point region
Kojo teaches:
and whether all the sample service end-point locations in the sub-end-point region correspond to the single sample service end- point link based on the plurality of relationships; ([0077] “In some embodiments, a destination may be associated with one or more docking locations, such as the docking location 3700 shown in FIG. 3. A docking location 3700 may be a designated or undesignated location or area in proximity to a destination at which an autonomous vehicle may stop, stand, or park such that docking operations, such as passenger loading or unloading, may be performed.”)
and designate the plurality of preliminary sub-end-point regions as the plurality of sub-end-point regions in response to the determination that a single sample service end-point link is in the sub-end-point region ([0077]  “In some embodiments, a portion, or a combination of portions, of the vehicle transportation network may be identified as a point of interest or a destination. For example, the vehicle transportation network information may identify the building 4100 and the adjacent partially navigable parking area 4200 as a destination. In some embodiments, a destination may be associated with one or more entrances, such as the entrance 4500. In some embodiments, the vehicle transportation network may include pedestrian navigable areas, such as the pedestrian walkway 4600.”)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kreifeldt to use relationships between end point locations and end point links to determine if they correspond to one another, and to designate appropriate sub end point regions for use upon determining that a useable end-point-link in in said region, as taught by Kojo to determine where vehicle should park in order to take a user to a location [0079]. Motivation to combine Kreifeldt with Kojo to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Kreifeldt.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thacher (US 20070129880) which teaches the use of historical data in the determination of a user’s routing and parking options.  This historical data is based on other users’ historical orders, and can be broken up by historical data pertaining to the time, day of the week, or current event taking place when the user plans to travel.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663